Citation Nr: 1129075	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  09-42 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for migraine headaches, to include as due to undiagnosed illness, and if so whether the claim may be allowed.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The Veteran had active duty for training from March to July 1973 and served on active duty from November 1990 to May 1991.  He is a long time Member of the Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that concluded new and material evidence had not been received, and the claim for service connection for migraine headaches, to include as due to undiagnosed illness, remained denied.

The Board notes that the RO, in the supplemental statement of the case issued in April 2010, considered the claim without regard to finality of the previous determination, and decided the claim on the merits.  Nevertheless, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 


FINDINGS OF FACT

1.  By rating decision dated March 1998, the RO denied the claim for service connection for migraine headaches.  It was noted that headaches preexisted service and were not aggravated in service.  It was also indicated headaches represented a known clinical disorder, and thus benefits were not authorized under 38 C.F.R. § 3.317.  The Veteran was notified of this decision and of his right to appeal by a letter dated later that month, but a timely appeal was not received.

2.  Some of the evidence added to the record since the March 1998 determination relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for migraine headaches.

3.  Evidence unequivocally shows that migraine headaches were present prior to service.

4.  Evidence unequivocally shows that migraine headaches, a known clinical disorder, were not permanently made worse beyond normal progression during service.


CONCLUSIONS OF LAW

1.  The March 1998 rating decision, which denied the claim for service connection for migraine headaches, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

2.  The evidence received since the March 1998 rating decision is new and material, and the claim for service connection for migraine headaches is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Migraine headaches clearly and unmistakably pre-existed active service and clearly and unmistakably were not aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1117, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006.

In August 2007 and June 2008 letters, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The June 2008 letter also advised the Veteran that new and material evidence was needed to reopen the claim for service connection for migraine headaches, and provided notice to the appellant regarding the basis for the prior denial of service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, no further development is required with respect to the duty to notify.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that has been associated with the claims file includes the service treatment records, private and VA medical records, a VA examination report, and the testimony of the Veteran and his spouse at a hearing before the undersigned. 

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  New and material 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may not thereafter be reopened and allowed.  The exception to this rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.

By decision dated October 1997, the Board denied the Veteran's claim for service connection for headaches, to include as due to undiagnosed illness.  It was noted that Reserve records, prior to his active duty, revealed the presence of headaches, and the evidence did not show that they had increased in severity during service.

By rating action dated March 1998, the RO concluded new and material evidence had not been received to reopen the claim for service connection for migraine headaches, to include as due to undiagnosed illness.  It was noted the Veteran's claim had been previously denied on the basis that his preexisting migraine headaches, a known clinical disorder, did not increase in severity in service and were not otherwise related to service.  

The evidence of record at the time of the March 2008 rating action included the service treatment records, and private and VA medical records.  

The additional evidence includes private and VA medical records, as well as various statements submitted on the Veteran's behalf.  In a January 2010 statement, L.E. Bowen, IV. M.D. opined it was at least as likely as not that the Veteran's headaches were caused by his service in the Persian Gulf.

Thus, the evidence relates to a previously unestablished fact, that is, that the Veteran's headaches are related to service.  Accordingly, the Board will resolve all doubt in the Veteran's favor and find that the evidence is new and material, sufficient to reopen the claim for service connection for headaches.

      II.  Service connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111.  

For purposes of aggravation of a preexisting injury, such aggravation will be said to have occurred where there is an increase of disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

In Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit outlined the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition. 38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service- connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and only that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1).  The presumption also attaches where the service treatment records, including the entrance examination, are unavailable or are presumed to have been lost in a fire.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  Since the Veteran's entrance examination is not included in the claims file, the Board will conclude that the presumption of soundness attaches and evaluate the claim accordingly.

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability may be service connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following):  (1) an undiagnosed illness; or (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses).  38 C.F.R. § 3.317(a)(2).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii). Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  Id.  "Objective indications of chronic disability" include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(a)(4).  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  Id.

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following:  fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between a veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of a veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7) (as re-designated September 29, 2010); see 75 Fed. Reg. 59968 (2009).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Private medical records dated in the 1980's show the Veteran was treated for headaches.  It was noted in February 1986 that he took Elavil.

Service treatment records from the Veteran's service with the Reserves and while on active duty have been associated with the claims folder.  A report of medical history in March 1977 shows he reported he had frequent or severe headaches.  In the physician's summary of a June 1989 report of medical history, it was indicated the Veteran had vascular headaches, and that he was on Inderal and Elavil.  Other Reserve physicals also contained a history of headaches for which the appellant was taking medication.

In November 1990, during his period of active duty, it was reported the Veteran had an 18-year history of migraine headaches, and that he was on several medications for it.  It was indicated he had headaches from weekly to monthly, and he was to be evaluated for deployment status.  On evaluation that month, it was noted the Veteran had a history of migraine headaches since high school.  The assessment was migraines, and the Veteran was cleared for deployment.  In January 1991, prescriptions for Elavil, Inderal and Fiorinal were issued.  A March 1991 report of medical history notes the Veteran had daily headaches if he was not on Inderal.  A history of cephalgia was noted on examination in March 1991.  It was stated it was present prior to active duty.  No treatment or symptoms were indicated.

On VA psychological evaluation in February 1997, the Veteran stated he had suffered from chronic headaches for most of his life.

When hospitalized at a private facility in December 2005, it was reported the Veteran had a history of headaches since he was a teenager.  

A private physician asserted in January 2007 that the Veteran had severe, intractable migraines, and indicated the approximate date of onset was in high school.

As noted above, there are numerous references in the medical records to the effect the Veteran's headaches were present prior to his period of active duty.  These records compel the Board to find that the competent and probative evidence reflects that the Veteran's headaches clearly and unmistakably existed prior to service.  Thus, the Board concludes that there is clear and unmistakable evidence that headaches were present prior to service.  The Board must, therefore, determine whether the preexisting condition increased in severity during service.

Two letters were received from Dr. Bowen.  In an undated statement apparently submitted in 2007, Dr. Bowen related he had treated the Veteran since 2004 for migraine headaches.  He claimed they had become progressively more severe and more frequent over the years, despite multiple treatments.  He added the headaches had become severe enough that, at times, they caused the Veteran to miss several days of work each month.  Dr. Bowen also indicated it was the Veteran's word his migraines had been present since service.

In January 2010, Dr. Bowen observed the Veteran stated he had no history of headaches until his service in the Persian Gulf from 1990 to 1991, but that since then the headaches had progressively worsened.  He also noted the Veteran reported he was exposed to multiple chemicals and large amounts of smoke inhalation.  Dr. Bowen opined it was as likely as not that the Veteran's migraines were caused by his service in the Persian Gulf.

In a statement dated September 2007, S.W. related he had served with the Veteran from 1990 to 1991.  He claimed the Veteran often complained of severe headaches which he believed had been caused by the brightness and environment of the desert.  He added that on subsequent periods of active duty for training, he witnessed the Veteran being very ill with headaches to the point he had to go to the clinic, and that the Veteran vomited at times.  He maintained the headaches were milder when he first met the Veteran, and they grew worse over time to the point he could not function well on the job.

In September 2008, T.P. stated he served with the Veteran during Desert Storm.  He observed the Veteran holding his head and taking pills.  When asked about this, the Veteran replied it was just a migraine.  He noted he had to take the Veteran to an aid station on one occasion because the headaches were so severe.  

Statements were received from co-workers and an acquaintance of the Veteran in 2009.  Several wrote that they had witnessed the Veteran having migraine headaches that on occasion caused him to miss work for up to several days.  R.C. and W.B. wrote in separate statements they recalled that after the Veteran returned from the Persian Gulf in the early 1990's, he began to have severe migraine headaches that caused vomiting.  

In his substantive appeal received in October 2009, the Veteran acknowledged he had mild headaches prior to service, but that following his discharge from service, he has been diagnosed with severe migraine headaches.  He argues the worsening symptoms are the result of the environmental conditions to which he was subjected in the Persian Gulf.  

During his hearing before the undersigned, the Veteran stated he was in the Persian Gulf for about one month when he developed a bad headache and went to a field hospital for treatment.  He claims he went to the hospital three times in the six months he was there.  His wife testified that the Veteran never had a problem with headaches prior to Desert Storm, but he had them as soon as he returned.  

Clearly, the Veteran has presented conflicting statements regarding the onset of his headaches.  The Board concludes, therefore, that the Veteran's statements denying he had headaches prior to service are not credible.  The medical records clearly document that he required medication for headaches prior to his period of active duty.  The treatment he received during service consisted of the same medication he had been prescribed prior to service.  The March 1991 report of medical history suggests the Veteran had headaches if he did not take his medication.  There is nothing in the objective record from service, or the time immediately thereafter, that suggests any worsening of the headaches during service.

The Board acknowledges the lay statements from servicemen and his co-workers to the effect the Veteran's symptoms became worse after service in the Persian Gulf.  This is inconsistent with other evidence of record.  On VA general medical examination in December 1992, the Veteran reported only that he had occasional migraine-like headaches, and they had been more frequent recently.  This is over a year and a half after active duty, and there is nothing to suggest that any increase in frequency was related to active duty.  Other records of private and VA treatment in the immediate post-active duty period do not indicate any worsening of the headaches.  This is considered more probative than the lay observations otherwise recorded.  Again, temporary exacerbations are not considered aggravation. 

The Board notes the Veteran underwent a Persian Gulf evaluation by the service department in December 1994.  It was reported his headaches were occasionally throbbing with nausea, vomiting and photophobia.  This was more than three years following active service.

The Board acknowledges that Dr. Bowen concluded the Veteran's headaches are related to service.  It is significant to point out, however, that the physician specifically stated the Veteran had denied a pre-service history of headaches.  As set forth above, this is simply not true.  Accordingly, since Dr. Bowen's opinion demonstrates he was not aware the Veteran had headaches prior to service, the Board does not assign any probative value to this opinion.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (an opinion based on an inaccurate factual premise has no probative value).

The Veteran has also asserted his headaches are related to his service in the Persian Gulf.  Since migraine headaches is a known clinical disorder, there is no basis for a grant of service connection under the provisions of 38 C.F.R. § 3.317.

Accordingly, the Board concludes that the medical evidence is of greater probative value than the Veteran's allegations regarding the onset of migraine headaches.  Thus, the Board finds that migraine headaches existed prior to service, and were not aggravated by service.  

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

New and material evidence having been received, the claim for service connection for migraine headaches is reopened.

Service connection for migraine headaches, to include as due to undiagnosed illness, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


